Title: To George Washington from Major General Stirling, 4 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanock [N.J.] Octobr 4: 1778. 3 oClo’ p.m.
          
          I wrote your Excellency Yesterday Morn’g from Paramis, and Came here in the Afternoon. I find here General Winds with about 600 Militia General Heard with about 1000, & General Maxwell with the first & Second Regiments of his Brigade[.] Colonel Dayton with the other two & Col. Neilson with about  militia are at Elizabeth Town. the Militia are all home Sick and are every hour apply[ing] for leave to return to their families. I have used every Argument to induce them to Stay at this Critical Juncture, and Got the Officers to exert themselves to perswade them—what I belive is really the truth, that the Enemy have nearly Compleated their forage on the East side of Hackensack River and if they have any thing further in Veiw it must take place in the Course of two or three days. Intelligence of what the Enemy are particularly abt is difficult to Obtain, but I have put every Engine to work to get at it. the Sloops with the forrage are begining to go down Hackensack River, and our whale boats have been Successfull enough to burn two of them. I forwarded the letter to Count Poulasky by Express but I have heard Nothing of him or the Messenger, I have sent another this Morning to find him out. from the possition of the Enemy it is Vain to Attempt any thing more than to watch them well. I have ordered the bearer to Call on General Woodford for what Intelligence he may have to Communicate to your Excellency. the Appearances on Staten Island of an invasion from [there] was Clearly intended to draw attention that way, the Alarm at Elizabeth Town on that Account is pretty well over.
          4 oClock this Moment General Heard informs me that out of 1000 he Marched here yesterday he has not 400 left, It is the Same with Genl Winds & at New Ark and Elizabeth Town. the Spirit of going home is universal under the pretence of haveing been Called out on 
            
            
            
            a Sudden Alarm for two or three day’s only. I wrote Governor Livingston this Morning that I apprehended this would be the Case, I am now sending off an Express to him to let him know our Scituation and to request him to order out two Classes of the Militia as soon as possible or I shall be obliged to retire to the Hills. The boats on New Ark Bay, have burnt two more of the Enemy’s forage Vessels 23 of them went down the River this Morning. I am your Excellency’s Most Humble Servant
          
            Stirling,
          
        